          Case 2:19-mc-00185-KS-MTP Document 3 Filed 12/05/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF MISSISSIPPI
                                      EASTERN DIVISION

     RONNIE-LOUIS-MARVEL:                                                                   PLAINTIFF
     KAHAPEA
     V.                                                  CIVIL ACTION NO. 2:19-mc-185-KS-MTP

     HAWAII STATE FEDERAL
     CREDIT UNION; BANK OF                                                              DEFENDANTS
     AMERICA; and DAVE SMITH
     MOTORS


                                   ORDER TO SHOW CAUSE

           This matter is before the Court sua sponte. On November 20, 2019, Ronnie-Louis-

    Marvel: Kahapea, proceeding pro se, filed a Special Action for Confirmation of Arbitration

    Award/Application for Confirmation and Enforcement of Arbitration Award [1]. In this

    action, he seeks to confirm an arbitration award against Hawaii State Federal Credit Union,

    Dave Smith Motors, and Bank of America.1 He contends there is jurisdiction under 28 U.S.C.

    § 1332 based on the diversity of the parties. [1] at p. 2. However, Mr. Kahapea states in his

    pleading that he is a resident of Volcano, Hawaii and that “Adverse Party Hawaii State Federal

    Credit Union has offices and resides in Honolulu, Hawaii 96808.”

           Actions seeking confirmation of arbitration awards pursuant to 9 U.S.C. § 9 must state

    an independent basis for federal jurisdiction. See Wisc. Comm’r of Ins. v. Cal. Reinsurance

    Mgt. Corp., 819 F. Supp. 797, 800 (E.D. Wisc. 1993) (citing numerous federal court decisions

    that have held that the jurisdictional requirements contained in 9 U.S.C. § 4 apply to

    proceedings brought under 9 U.S.C. § 9). To invoke diversity jurisdiction under 28 U.S.C. §



1
  Mr. Kahapea has also filed a Motion for Order of Service, seeking an Order directing the U.S. Marshals
to serve notice of this proceeding on the Defendants. [2].
      Case 2:19-mc-00185-KS-MTP Document 3 Filed 12/05/19 Page 2 of 2




1332, as Mr. Kahapea purports to do, there must be complete diversity. “Complete diversity

‘requires that all persons on one side of the controversy be citizens of different states than all

persons on the other side.’” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir.

2008) (quoting McLaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004).

Because Mr. Kahapea and Hawaii State Federal Credit Union are both citizens of the state of

Hawaii, there does not appear to be complete diversity.

       Therefore, it is hereby ORDERED that Ronnie-Louis-Marvel: Kahapea shall show

cause in writing why his Application for Confirmation and Enforcement of Arbitration Award

complaint should not be dismissed for lack of subject matter jurisdiction. Mr. Kahapea’s

response to this Order shall be due by December 27, 2019.

       Plaintiff is cautioned that failure to respond to this Order in a timely fashion

may result in the dismissal of his lawsuit for lack of subject matter jurisdiction.

       SO ORDERED AND ADJUDGED this 5th day of December 2019.


                                                      ___s/Keith Starrett_________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE




                                                2
